Case 6:18-ap-01089-MH   Doc 42 Filed 01/30/19 Entered 01/30/19 16:55:51   Desc
                         Main Document    Page 1 of 5
Case 6:18-ap-01089-MH   Doc 42 Filed 01/30/19 Entered 01/30/19 16:55:51   Desc
                         Main Document    Page 2 of 5
Case 6:18-ap-01089-MH   Doc 42 Filed 01/30/19 Entered 01/30/19 16:55:51   Desc
                         Main Document    Page 3 of 5
Case 6:18-ap-01089-MH   Doc 42 Filed 01/30/19 Entered 01/30/19 16:55:51   Desc
                         Main Document    Page 4 of 5
Case 6:18-ap-01089-MH   Doc 42 Filed 01/30/19 Entered 01/30/19 16:55:51   Desc
                         Main Document    Page 5 of 5
